Name: 92/566/EEC: Commission Decision of 30 November 1992 authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directives 66/404/EEC and 71/161/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: forestry;  agricultural activity;  marketing
 Date Published: 1992-12-11

 Avis juridique important|31992D056692/566/EEC: Commission Decision of 30 November 1992 authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directives 66/404/EEC and 71/161/EEC Official Journal L 362 , 11/12/1992 P. 0080 - 0086 Finnish special edition: Chapter 3 Volume 46 P. 0128 Swedish special edition: Chapter 3 Volume 46 P. 0128 COMMISSION DECISIONof 30 November 1992 authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directives 66/404/EEC and 71/161/EEC (92/566/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material (1), as last amended by Directive 90/654/EEC (2) and in particular Article 15 thereof, Having regard to Council Directive 71/161/EEC of 30 March 1971 on external quality standards for forest reproductive material marketed within the Community (3), as last amended by Directive 90/654/EEC, and in particular Article 15 thereof, Having regard to the requests submitted by certain Member States, Whereas production of reproductive material of the species set out in the Annexes is at present insufficient in all Member States, with the result that their requirements for reproductive material conforming to the provisions of Directives 66/404/EEC or 71/161/EEC cannot be met; Whereas third countries are not in a position to supply sufficient reproductive material of the relevant species which can afford the same guarantees as Community reproductive material and which conforms to the provisions of the abovementioned Directives; Whereas the Member States should therefore be authorized to permit, for a limited period, the marketing of reproductive material of the relevant species which satisfies less stringent requirements to cover the shortages of reproductive material satisfying the requirements of Directives 66/404/EEC or 71/161/EEC; Whereas, for genetic reasons, the reproductive material must be collected at places of origin within the natural range of the relevant species and the strictest possible guarantees should be given to ensure the identity of the material; Whereas, furthermore, reproductive material should be marketed only if it is accompanied by a document bearing certain details of the reproductive material in question; Whereas each of the Member States should furthermore be authorized to permit the marketing in its territory of seed and seedlings which satisfy less stringent requirements in respect of provenance, as laid down in Directive 66/404/EEC, or seed which satisfies less stringent requirements in respect of specific purity as laid down in Directive 71/161/EEC if the marketing of such material has been authorized in the other Member States under this Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. Member States are authorized to permit the marketing in their territory of seed satisfying less stringent requirements in respect of provenance on the terms set out in Annex I hereto and on condition that the proof specified in Article 2 is furnished with regard to the place of provenance of the seed and the altitude at which it was collected. The label on the seed shall state 'Intended exclusively for (the applicant Member State or States)`. 2. Member States are authorized to permit the marketing in their territory of seedlings produced from the abovementioned seed provided that the official document accompanying the seedling states 'Intended exclusively for (the applicant Member State or States)`. Article 2 1. The proof referred to in Article 1 (1) shall be deemed to be furnished where the reproductive material is of the category 'source-identified reproductive material` as defined in the Organization for Economic Cooperation and Development (OECD) scheme for the control of forest reproductive material moving in international trade, or of another category defined in that scheme. 2. Where the OECD scheme referred to in paragraph 1 is not used at the place of provenance of the reproductive material, other official evidence shall be admissible. 3. Where official evidence cannot be provided, Member States may accept other non-official evidence. Article 3 Member States are authorized on the terms set out in Annex II hereto and on condition that the proof specified in Article 2 is furnished with regard to the place of provenance of the seed, to permit the marketing in their territory of seedlings produced from seed satisfying less stringent requirements in respect of provenance. The official document accompanying the seedlings shall state 'Intended exclusively for (the applicant Member State or States)`. Article 4 Member States are authorized on the terms set out in Annex III hereto, to permit the marketing in their territory of seed which does not satisfy the requirements relating to specific purity in Annex I to Directive 71/161/EEC, provided that the document required pursuant to Article 9 of Directive 66/404/EEC bears the wording: 'Seed not satisfying the standards in respect of specific purity` and the label states 'Intended exclusively for (the applicant Member State of States)`. Article 5 Member States are authorized to permit the marketing in their territory of seeds and seedlings authorized to be marketed under this Decision provided that the label or official document, as the case may be, states 'Intended exclusively for (the applicant Member State or States)`. Article 6 The authorizations provided for in Articles 1 (1), 3 and 5 in so far as they concern the import of forest reproductive material into the Community from third countries, shall expire on 30 November 1993. The authorizations, in so far as they do not concern such imports, shall expire on 31 December 1995. Article 7 Member States shall, before 1 January 1994, notify the Commission of the quantities of seed or, where appropriate, seedlings satisfying less stringent requirements which have been approved for marketing in their territory under this Decision. The Commission shall inform the other Member States thereof. Article 8 This Decision is addressed to the Member States. Done at Brussels, 30 November 1992. For the Commission Ray MAC SHARRY Member of the Commission LEGEND 1. Member States >TABLE>2. States of provenance >TABLE>3. Other abbreviations >TABLE> ANEXO I - BILAG I - ANLAGE I - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I >TABLE> ANEXO II - BILAG II - ANLAGE II - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã  - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II >TABLE> ANEXO III - BILAG III - ANLAGE III - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã Ã  - ANNEX III - ANNEXE III - ALLEGATO III - BIJLAGE III - ANEXO III >TABLE>